Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10, 20, 22-29 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1,20, 29 and 32 recite the skin-adhering, load-bearing structural adhesive is selected from various polymers (i.e. polyurethane polymers, acrylic polymers, vinyl polymers, etc.) and blends; however, the original disclosure does not provide support the adhesive being a polyurethane polymer, a silicone polymer. 
The original disclosure describes “Suitable Adhesive and Viscosifiying Components”, stating the suitable skin-adhering formulations are “acrylate polymer blends, preferably from methyl and ethyl acrylate, 2- hydroxyethylacrylate, butyl acrylate, isobutyl acrylate, t-hutyl methacrylate, isooctyl acrylate, ethyl hexyl acrylate, isobornyl acrylate, vinyl acetate, and more particular from: ethyl hexyl acrylate copolymers in an overall weight ratio of 0-30 (w/w %}, more preferably 5-25 (w/w %) and most preferably from 10-15 (w/w %)" where similar language is provided in claim 32; however, the polymers listed are not blends and it is not clearly stated that these particular compositions are used together to form a blend (e.g. an butyl acrylate and isooctyl acrylate blend). Additionally, the eyeliner compositions provided in examples 1-5 on pages 26-30 of the disclosure do not provide adhesives selected from polyurethane polymers, silicone polymers, or blends thereof. The example compositions 1-5 provide methacrylic acid-2-ethylhexyl acrylate copolymer as the adhesive agent. Polyurethane or silicone polymers are not mentioned at all with regard to the adhesive composition of the instant invention and the only mention of vinyl polymers is provided in the aforementioned citation of the disclosure which lists “vinyl acetate". Regarding “acrylic polymers and blends", the disclosure does not use this exact language; instead 
Claims 1, 20 and 29 also require intrinsic coercivities which range “from about 10 kA/rn to 25,000 kA/m’’, Use of the term “about" constitutes entry of new matter as the original disclosure does not provide support for “about”. Instead, the original disclose states the range is preferably between 10 and 25,000 kA/m (Refer to original claim 13 and paragraph 0053). 8. The following rejection under 35 USC 112(a) is raised due to Applicant’s response and affidavits which allege the iron oxides provided by Mercado are not magnetic and do not possess the claimed intrinsic coercivity. 9. Claims 1,5, 6, 20, 22 and 29 require the magnetic eyeliner include magnetic particles comprising ferromagnetic compounds having intrinsic coercivities ranging from 10 kA/m to 25,000 kA/m, the ferromagnetic compounds being selected from one or more iron oxides, hematite, magnetite, super-paramagnetic iron oxides, chromium dioxide, barium ferrites, bismuth ferrite, manganese-zinc ferrite, cobalt ferrite, strontium ferrite and yttrium iron granate. Black iron oxide is also specifically recited as being the ferromagnetic compound used. Applicant’s remarks and affidavits filed under 37 CFR 1.132 allege that iron oxides do not inherently possess the claimed intrinsic coercivity; Application/Control Number: 16/287,649 Page 5 Art Unit: 3799 however, the original disclosure and claims state iron oxides are provided as the ferromagnetic compounds in the eyeliner composition and the original disclosure fails to provide details regarding any steps taken to modify the iron oxides or otherwise manipulate them to result in the iron oxides having the claimed range of intrinsic coercivity. If the intrinsic coercivity is not inherent as alleged by Applicant, then some steps/actions must have been taken to achieve an 
Claim 32 has been amended to include “mixtures thereof” where the original disclosure does not provide support for mixtures thereof. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, 22-29 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In light of the 35 USC 112 (a) rejections above, the claims are further determined to be unclear and indefinite. It is unclear what Applicant is considering as “blends”, since the disclosure does not provide examples of such blends and the term blend might be 
Claim 6 recites “the ferromagnetic compounds comprise black iron oxide having a concentration from 10-60 w/w%”. Claim 1, from which claim 6 depends, requires the cosmetic base comprise 10 to 60 percent by weight, magnetic particles comprising ferromagnetic compounds. It is unclear if claim 6 provides a repetitive or duplicative recitation of the 10 to 60 w/w% or if the recitation in claim 6 is just with regard to a portion of the magnetic particles (e.g. the magnetic particles for 10 to 60 w/w% of the cosmetic base, the magnetic particles include ferromagnetic compounds in the form of black iron oxide and the black iron oxide is provided as 10 to 60 w/w% of the ferromagnetic compounds or 10 to 60 w/w% of the magnetic particles). Claim 6 will be interpreted as requiring the ferromagnetic compounds comprise black iron oxide. 
Claim 32 requires the load-bearing adhesive be selected from the group consisting of “methyl acrylate, ethyl acrylate, ..., vinyl acetate and mixtures thereof”. Claim 1, from which claim 32 depends, requires the load-bearing adhesive be selected from the group consisting of “polyurethane polymers and blends, acrylic polymers and blends and silicone polymers and blends”. It is unclear if the polymers listed in claim 32 refer to the acrylic polymers recited in claim 1. Additionally, vinyl acetate is not an acrylic, polyurethane or silicone polymer. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 10 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nicoline (US 20190246729) as evidenced by Barba et al. (FR 2968978) and Kawakubo et al. (JP 200616718).
Regarding claims 1-3, 5, 6 and 10, Nicoline discloses a skin-adhering, load-bearing magnetic eyeliner comprising: a cosmetic base that includes magnetic particles where the eyeliner converts from a gel state to a load-bearing adhesive state after application to an eyelid surface, forming a skin-adhered magnetic-eyeliner film that includes an interior adhesive surface contoured over the eyelid surface and an exterior non-adhesive surface for reversibly and magnetically attaching one or more magnetic eyelash prosthetics (Refer Figures 1-10, Abstract and paragraphs 0023, 0024, 0028 and 0033). The magnetic eyeliner composition is designed to adhere to the skin and permit removable attachment of a magnetic eyelash prosthetic; therefore, the eyeliner composition is skin-adhering and load-bearing. However, Nicoline is silent regarding magnetic eyeliner comprising a structural adhesive selected from polyurethane polymers and blends, acrylic polymers and blends, silicone polymers and blends and a fluorinated acrylate polymer and the magnetic particles being ferromagnetic compounds comprising one or more iron oxides, the iron oxide being black iron oxide having a 
Nicoline teaches the magnetic eyeliner comprises a cosmetic base having a material that exhibits magnetism or magnetic metals in any form (Refer to paragraph 0023). Nicoline is silent regarding the eyeliner having a skin-adhering load bearing adhesive selected from polyurethane polymers, silicone polymers, acrylic polymers, and blends thereof and the magnetic particles forming 10 to 60 w/w%, the particles comprising ferromagnetic compounds such as iron oxides as claimed. Barba et al. demonstrate it is well-known and conventional for such adhesives and ferromagnetic compounds to be provided in eyeliner compositions. Barba et al. disclose a film-forming eyeliner composition which provides various load-bearing structural adhesives including polyurethane, silicone and acrylic polymers and blends, including fluorinated acrylate polymer (Refer to page 5 lines 177-197, page 7 lines 251-289, page 8 lines 290-304 and claims 3 and 4). The composition of Barba et al. includes  metallic, inorganic pigments such as iron oxide (black, yellow or red), titanium dioxide, manganese violet, ultramarine blue, etc. provided “between 10 to 50% by weight” (Refer to page 2 lines 47-70, page 4 lines 154-159, page 16 lines 626-633 and claims 6 and 7). These particles are ferromagnetic compounds which impart magnetic properties to the composition as evidenced by Kawakubo et al. (Refer to paragraphs 0004, 0005, 0011 where Kawakubo et al. disclose magnetic eyeliner compositions which provide magnetic particles formed of ferromagnetic compounds including black iron oxide, magnetite, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic eyeliner disclosed by Nicoline such that eyeliner include a load-bearing structural adhesive selected from polyurethane polymers, silicone polymers and acrylic polymers as well as blends thereof, as well as a fluorinated acrylate polymer, and the magnetic particles be ferromagnetic compounds such as black iron oxides at about 10 to 60 percent by weight, which inherently provide an intrinsic coercivity within the claimed range as taught by Barba et al., since Nicoline is not specific regarding the exact ingredients and amounts thereof used in the magnetic eyeliner composition and it is well-known and conventional in the art for such eyeliner compositions to provide a such polymer skin-adhering load-bearing structural adhesive as demonstrated by Barba et al. as well as such ferromagnetic compounds provided in the claimed amounts (w/w%) as demonstrated by Barbaet al. and Kawakubo et al. 
It is noted that Applicant’s disclose states “Black iron oxides, which are available in various size ranges and chemistries, are deemed particularly useful, because they impart not only a rich black color, but also confer the desired magnetic properties to the underlying formulation” (Refer to paragraph 0058). Thus, Applicant acknowledges that black iron oxides in various sizes and chemistries inherently provide the desired magnetic properties as well as a rich black pigment.
Regarding claim 32, Nicoline as evidenced by Barba et al. and Kawakubo et al. disclose the magnetic eyeliner of claim 1 wherein the skin-adhering, load-bearing structural adhesive is selected from the group consisting of methyl acrylate, ethyl .

Claims 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nicoline as evidenced by Barba et al. and Kawakubo et al. as applied to claims 1 and 2 above, and further as evidenced by Mercado et al. (US 5013543).
Regarding claims 4 and 7, Nicoline as evidenced by Barba et al. and Kawakubo et al. disclose the magnetic eyeliner of claims 1 and 2 above but is silent regarding the pigments/magnetic particles having an average diameter ranging from 10 nm to 500 µm, and an average diameter ranging from 1 µm to 1 mm. Mercado et al. disclose a similar eyeliner composition in which the same ferromagnetic compounds (e.g. black iron oxide) are provided (Refer to col. 1 lines 60-68, col. 2 lines 1-21,36-56 and tables in col. 3-5) and have an average diameter of 5 microns or less (Refer to col. 2 lines 5-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic eyeliner composition disclosed by Nicoline as evidenced by Barba et al. and Kawakubo et al. such that the pigments and magnetic particles have a diameter within the claimed range (5 um or less) as Mercado demonstrates it is well-known and conventional for these pigments/particles to have the claimed average diameter size. 
Regarding claim 8, Nicoline as evidenced by Barba et al. and Kawakubo et al. disclose the magnetic eyeliner of claim 1 above, but is silent regarding the magnetic . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nicoline as evidenced by Barba et al. and Kawakubo et al. as applied to claim 1 above, and further as evidenced by Gueret (US 20020164192) and Mercado et al. (US 5013543).
Regarding claim 8, Nicoline as evidenced by Barba et al. and Kawakubo et al. disclose the magnetic eyeliner of claim 1 above, but is silent regarding the magnetic . 

Claims 1-3, 5, 6, 10 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2006160718) as evidenced by Barba et al. (FR 2968978) and Kawakubo et al. (JP 2006160718).
Regarding claims 1-3, 5, 6 and 10, Yamada discloses a skin-adhering, load-bearing magnetic eyeliner comprising: a cosmetic base that includes magnetic particles 
However, Yamada is silent regarding magnetic eyeliner comprising a structural adhesive selected from polyurethane polymers and blends, acrylic polymers and blends, silicone polymers and blends and a fluorinated acrylate polymer and the magnetic particles being ferromagnetic compounds comprising one or more iron oxides, the iron oxide being black iron oxide having a concentration of about 10 to 60 percent by weight, wherein the ferromagnetic compounds have an intrinsic coercivity of about 10 kA/m to 25,000 kA/m, serve as a natural, metallic and inorganic pigment. Barba et al. demonstrate it is well-known and conventional for such adhesives and ferromagnetic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic eyeliner disclosed by Yamada such that eyeliner include a load-bearing structural adhesive selected from polyurethane polymers, silicone polymers and acrylic polymers as well as blends thereof, as well as a fluorinated acrylate polymer, and the magnetic particles be ferromagnetic compounds such as black iron oxides at about 10 to 60 percent by weight, which inherently provide an intrinsic coercivity within the claimed range as taught by Barba et al., since Yamada is not specific regarding the exact ingredients and amounts thereof used in the magnetic eyeliner composition and it is well-known and conventional in the art for such eyeliner 
It is noted that Applicant’s disclose states “Black iron oxides, which are available in various size ranges and chemistries, are deemed particularly useful, because they impart not only a rich black color, but also confer the desired magnetic properties to the underlying formulation” (Refer to paragraph 0058). Thus, Applicant acknowledges that black iron oxides in various sizes and chemistries inherently provide the desired magnetic properties as well as a rich black pigment.
Regarding claim 32, Yamada as evidenced by Barba et al. and Kawakubo et al. disclose the magnetic eyeliner of claim 1 wherein the skin-adhering, load-bearing structural adhesive is selected from the group consisting of methyl acrylate, ethyl acrylate, 2- hydroxyethylacrylate, butyl acrylate, isobutyl acrylate, t-butyl methacrylate, isooctyl acrylate, ethyl hexyl acrylate, isobornyl acrylate, vinyl acetate and mixtures thereof (Barba et al.. was relied upon for the teachings of the film-forming adhesive, for example, page 5 lines 177-197, page 7 lines 251-289, page 8 lines 290-304).

Claims 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada as evidenced by Barba et al. and Kawakubo et al. as applied to claims 1 and 2 above, and further as evidenced by Mercado et al. (US 5013543).
Regarding claims 4 and 7, Yamada as evidenced by Barba et al. and Kawakubo et al. disclose the magnetic eyeliner of claims 1 and 2 above but is silent regarding the pigments/magnetic particles having an average diameter ranging from 10 nm to 500 
Regarding claim 8, Yamada as evidenced by Barba et al. and Kawakubo et al. disclose the magnetic eyeliner of claim 1 above, but is silent regarding the magnetic particles having an average diameter size ranging from about 100 nm to 1 µm and being encapsulated. Mercado et al. disclose a similar eyeliner composition in which the same ferromagnetic compounds (e.g. black iron oxide) are provided (Refer to col. 1 lines 60-68, col. 2 lines 1-21,36-56 and tables in col. 3-5) and have an average diameter of 5 microns or less (Refer to col. 2 lines 5-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic eyeliner composition disclosed by Yamada as evidenced by Barba et al. and Kawakubo et al. such that the pigments and magnetic particles have a diameter within the claimed range (5 um or less) as Mercado demonstrates it is well-known and conventional for these pigments/particles to have the claimed average diameter size. Furthermore, Kawakubo demonstrates it is well-known and conventional to encapsulate . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada as evidenced by Barba et al. and Kawakubo et al. as applied to claim 1 above, and further as evidenced by Gueret (US 20020164192) and Mercado et al. (US 5013543).
Regarding claim 8, Yamada as evidenced by Barba et al. and Kawakubo et al. disclose the magnetic eyeliner of claim 1 above, but is silent regarding the magnetic particles having an average diameter size ranging from about 100 nm to 1 µm and being encapsulated. It is well-known in the art for such magnetic particles to be provided encapsulated or un-encapsulated as evidenced by Gueret (Refer to paragraph 0016 which discusses magnetic particles which may be encapsulated in a resin such as cyanoacrylate or simply being a magnetic substance and paragraph 0018 which list exemplary magnetic particles). Additionally, the claimed range of magnetic particle diameters is well-known and conventional as evidenced by Mercado et al. which  disclose a similar eyeliner composition in which the same ferromagnetic compounds (e.g. black iron oxide) are provided (Refer to col. 1 lines 60-68, col. 2 lines 1-21,36-56 and tables in col. 3-5) and have an average diameter of 5 microns or less (Refer to col. 2 lines 5-9). Thus, it would have been obvious to one of ordinary skill in the art before . 

Claims 20, 22, 23 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nicoline (US 201902496729) as evidenced by Zhang (US 20180228237), Barba et al. (FR2968978) and Kawakubo et al. (JP 200616718).
Regarding claims 20, 22, 23, and 25-27, Nicoline discloses a magnetically attachable eyelash prosthetic system, comprising (a) a skin-adhering, load-bearing magnetic eyeliner comprising a magnetic base having magnetic particles (Refer to paragraphs 0023-0024 and 0028, the eyeliner composition includes magnetic materials); and (b) a magnetic eyelash prosthetic (54, Refer to paragraph 0025 which discloses the hairs being able to be attached individually, in clusters or on a 
Nicoline teaches the eyelashes are attached to a substrate strip or base (72) that is itself a magnet or that is coated with a substance with magnetic properties (Refer to paragraph 0027), but is silent regarding the magnet or magnetic material used. Zhang et al. disclose a magnetically attachable eyelash prosthetic having a lash base (10,20) 
Nicoline teaches the magnetic eyeliner comprises a cosmetic base having a material that exhibits magnetism or magnetic metals in any form (Refer to paragraph 0023). Nicoline is silent regarding the eyeliner having a skin-adhering load bearing adhesive selected from polyurethane polymers, silicone polymers, acrylic polymers, and blends thereof including a fluorinated acrylate polymer and the magnetic particles being ferromagnetic compounds as claimed. Barba et al. demonstrate it is well-known and conventional for such adhesives and ferromagnetic compounds to be provided in eyeliner compositions. Barba et al. disclose a film-forming eyeliner composition which provides various load-bearing structural adhesives including polyurethane, silicone and acrylic polymers and blends, including fluorinated acrylate polymer (Refer to page 5 lines 177-197, page 7 lines 251-289, page 8 lines 290-304 and claims 3 and 4). The composition of Barba et al. includes metallic, inorganic pigments such as iron oxide 
It is noted that Applicant’s disclose states “Black iron oxides, which are available in various size ranges and chemistries, are deemed particularly useful, confer the desired magnetic properties to the underlying formulation” (Refer to paragraph 0058). Thus, Applicant acknowledges that black iron oxides in various sizes and chemistries inherently provide the desired magnetic properties as well as a rich black pigment.
Regarding claim 28, Nicoline as evidenced by Zhang et al., Barba et al. and Kawakubo et al. disclose the system of claim 20 above; however, the combination does not disclose the lash base is formed in part from a silicone polymer. As explained above, Nicoline is silent regarding the exact or specific compositions used to form the lash base. Zhang et al. disclose a similar eyelash prosthetic in which false eyelashes (30) are attached to a lash base (10, 20) and the lash base comprises a flexible polymer and magnetic elements (Refer to Abstract and Figures 1-14). Zhang et al. teach the flexible polymer forming the lash base may be a silicone rubber (Refer to paragraph 0048). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lash base of the combination of Yamada, Zhang et al. and Mercado et al. as evidenced by Kawakubo et al. such that the lash base comprise a silicone polymer as Zhang et al. demonstrate it is well-known to use such silicone polymer materials when constructing magnetized flexible lash bases and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 29, Nicoline discloses a method of making a magnetically attachable eyelash prosthetic system, comprising forming a skin-adhering, load-bearing magnetic eyeliner comprising magnetic particles (Refer to paragraphs 0023-0024 and 
Nicoline teaches the eyelashes are attached to a substrate strip or base (72) that is itself a magnet or that is coated with a substance with magnetic properties (Refer to paragraph 0027), but is silent regarding the magnet or magnetic material used. Zhang et al. disclose a magnetically attachable eyelash prosthetic having a lash base (10,20) having one or more magnetic elements formed of ferromagnetic materials comprising a rare-earth compound in the form of neodymium iron boron (Refer to paragraphs 0017 and 0048 and Figures 1-14). Neodyium iron boron magnets provide intrinsic coercivities within the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention top modify the magnetic eyelash 
Nicoline teaches the magnetic eyeliner comprises a cosmetic base having a material that exhibits magnetism or magnetic metals in any form (Refer to paragraph 0023). Nicoline is silent regarding the eyeliner having a skin-adhering load bearing adhesive selected from polyurethane polymers, silicone polymers, acrylic polymers, and blends thereof and the magnetic particles being ferromagnetic compounds as claimed. Barba et al. demonstrate it is well-known and conventional for such adhesives and ferromagnetic compounds to be provided in eyeliner compositions. Barba et al. disclose a film-forming eyeliner composition which provides various load-bearing structural adhesives including polyurethane, silicone and acrylic polymers and blends, (Refer to page 7 lines 251-289, page 8 lines 290-304 and claims 3 and 4). The composition of Barba et al. includes metallic, inorganic pigments such as iron oxide (black, yellow or red), titanium dioxide, manganese violet, ultramarine blue, etc. provided “between 10 to 50% by weight”  (Refer to page 2 lines 47-70, page 4 lines 154-159, page 16 lines 626-633 and claims 6 and 7). These particles are ferromagnetic compounds which impart magnetic properties to the composition as evidenced by Kawakubo et al. (Refer to paragraphs 0004, 0005, 0011 where Kawakubo et al. disclose magnetic eyeliner compositions which provide magnetic particles formed of ferromagnetic compounds 
It is noted that Applicant’s disclose states “Black iron oxides, which are available in various size ranges and chemistries, are deemed particularly useful, because they impart not only a rich black color, but also confer the desired magnetic properties to the underlying formulation” (Refer to paragraph 0058). Thus, Applicant acknowledges that black iron oxides in various sizes and chemistries inherently provide the desired magnetic properties as well as a rich black pigment.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nicoline as evidenced by Zhang et al. Barba et al. and Kawakubo et al. as applied to claim 23 above, and further in view of Pires et al. (US 20150320176).
Regarding claim 24, Nicoline as evidenced by Zhang et al. Barba et al. and Kawakubo et al. disclose the eyelash prosthetic system of claim 23 above; however, the combination does not disclose the hard ferromagnetic material comprises bismanol and/or AINiCo. Zhang et al. is relied upon for the teachings of specific magnetic elements and Zhang et al. disclose the magnetic elements of the lash base include neodymium iron boron magnetic powder (a rare-earth compound), samarium-iron iron powder or samarium cobalt powder (Refer to paragraph 0017 and 0048). Although Zhang et al. does not explicitly disclose using AINiCo as part of or all of the ferromagnetic material, the aforementioned material is well-known and a functional equivalent ferromagnetic material as evidenced by Pires et al. (Refer to paragraph 0021 where Pires et al. disclose the magnet powder provided includes “ferrite magnetic powder, barium ferrite magnetic powder, strontium ferrite magnetic powder, rare earth magnetic powder, iron oxide compound, a combination of aluminium (aluminum), nickel, and cobalt (Alnico) with iron and small amounts of other components”; thus, demonstrating the magnetic powders such as rare-earth componds like neodymium iron boron magnetic powder and AINiCo are art-recognized functional equivalents and can be used interchangeably. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nicoline as evidenced by Zhang et al. Barba et al. and Kawakubo et al. such that the hard ferromagnetic material be AINiCo, since Pires et al. demonstrate AINiCo is well-known, .

Claims 20, 22, 23, 25-29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2006160718) as evidenced by Zhang et al. (US 20180228237), Barba et al. (FR 29868978) and Kawakubo et al. (JP 2006160718).
	Regarding claims 20, 22, 23, and 25-27, Yamada discloses a magnetically attachable eyelash prosthetic system, comprising (a) a skin-adhering load-bearing magnetic eyeliner (eyeliner, depicted drawn on eyelid as 1) comprising a cosmetic base that includes magnetic particles (referred to as “magnetic body” such as iron particles, Refer to claim 2 and paragraph 0006) and (b) a magnetic eyelash prosthetic (4,5) incorporating one or more magnetic elements (magnetic body or magnet, Refer to claim 1 and paragraph 0005). Yamada teaches the interaction between the magnetic particles incorporated into the load-bearing eyeliner and the magnetic elements incorporated into the magnetic eyelash prosthetic stably attaches the eyelash prosthetic to an eyelid surface (Refer to Figures 1-3 and paragraphs 0001,0006, 0007, 0010, 0013). However, Yamada does not explicitly disclose the magnetic particles being ferromagnetic compounds such as iron oxides having intrinsic coercivities from about 10 kA/m to 25,000 kA/m and being provided 10 to 60 percent by weight and having a load-bearing structural adhesive selected from polyurethane polymers, silicone polymers, acrylic polyvinyl polymers, or blends thereof and the magnetic element being formed of one or more hard ferromagnetic materials comprising one or more rare-earth compounds 
Although Yamada is silent regarding the eyeliner having a skin-adhering load bearing adhesive selected from polyurethane polymers, silicone polymers, acrylic polymers, and, and blends thereof, thereof including a fluorinated acrylate polymer and the magnetic particles being ferromagnetic compounds as claimed, Barba et al. demonstrate it is well-known and conventional for such adhesives and ferromagnetic compounds to be provided in eyeliner compositions. Barba et al. disclose a film-forming eyeliner composition which provides various load-bearing structural adhesives including polyurethane, silicone and acrylic polymers and blends, including fluorinated acrylate polymer (Refer to page 5 lines 177-197, page 7 lines 251-289, page 8 lines 290-304 
Black iron oxides, which are available in various size ranges and chemistries, are deemed particularly useful, because they impart not only a rich black color, but also confer the desired magnetic properties to the underlying formulation” (Refer to paragraph 0058). Thus, Applicant acknowledges that black iron oxides in various sizes and chemistries inherently provide the desired magnetic properties as well as a rich black pigment.
Regarding claim 28, Yamada as evidenced by Zhang et al., Barba et al. and Kawakubo et al. disclose the system of claim 20 above; however, the combination does not disclose the lash base is formed in part from a silicone polymer. As explained above, Yamada is silent regarding the exact or specific compositions used to form the lash base. Zhang et al. disclose a similar eyelash prosthetic in which false eyelashes (30) are attached to a lash base (10, 20) and the lash base comprises a flexible polymer and magnetic elements (Refer to Abstract and Figures 1-14). Zhang et al. teach the flexible polymer forming the lash base may be a silicone rubber (Refer to paragraph 0048). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lash base of Yamada as evidenced by Zhang et al., Barba et al. and Kawakubo et al. such that the lash base comprise a silicone polymer as Zhang et al. demonstrate it is well-known to use such silicone polymer materials when constructing magnetized flexible lash bases and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

	Zhang et al. disclose a magnetically attachable eyelash prosthetic having a lash base (10,20) having one or more magnetic elements formed of ferromagnetic materials comprising a rare-earth compound in the form of neodymium iron boron (Refer to paragraphs 0017 and 0048 and Figures 1-14). Neodyium iron boron magnets provide intrinsic coercivities within the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention top modify the magnetic eyelash prosthetic of Yamada such that the magnetic elements of the lash base include hard ferromagnetic materials comprising neodyumium iron boron which inherently provides an intrinsic coercivity within the claimed range, since Yamada is not specific as to which magnetic elements are provided in the lash base and Zhang et al. 
Although Yamada is silent regarding the eyeliner having a skin-adhering load bearing adhesive selected from polyurethane polymers, silicone polymers, acrylic polymers, and blends thereof and the magnetic particles being ferromagnetic compounds as claimed, Barba et al. demonstrate it is well-known and conventional for such adhesives and ferromagnetic compounds to be provided in eyeliner compositions. Barba et al. disclose a film-forming eyeliner composition which provides various load-bearing structural adhesives including polyurethane, silicone and acrylic polymers and blends, (Refer to page 7 lines 251-289, page 8 lines 290-304 and claims 3 and 4). The composition of Barba et al. includes metallic, inorganic pigments such as iron oxide (black, yellow or red), titanium dioxide, manganese violet, ultramarine blue, etc. provided “between 10 to 50% by weight”  (Refer to page 2 lines 47-70, page 4 lines 154-159, page 16 lines 626-633 and claims 6 and 7). These particles are ferromagnetic compounds which impart magnetic properties to the composition as evidenced by Kawakubo et al. (Refer to paragraphs 0004, 0005, 0011 where Kawakubo et al. disclose magnetic eyeliner compositions which provide magnetic particles formed of ferromagnetic compounds including black iron oxide, magnetite, manganese ferrite, cobalt ferrite, or composite ferrite such as iron cobalt ferrite) and inherently provide intrinsic coercivities within the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic eyeliner disclosed by Yamada as evidenced by Zhang et al. such that eyeliner include a load-bearing structural adhesive selected from polyurethane 
It is noted that Applicant’s disclose states “Black iron oxides, which are available in various size ranges and chemistries, are deemed particularly useful, because they impart not only a rich black color, but also confer the desired magnetic properties to the underlying formulation” (Refer to paragraph 0058). Thus, Applicant acknowledges that black iron oxides in various sizes and chemistries inherently provide the desired magnetic properties as well as a rich black pigment.

Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive. 
Argument 1: The original disclosure provides support for the various polymers and blends in paragraph [0048]. Applicant cites Examples 6-9 as providing support for the magnetic eyeliner comprising silicone.
Response: Paragraph [0048] provides general background information regarding pressure sensitive adhesives and load-bearing structural adhesives. It does not indicate that all of the known structural adhesives are implemented in the magnetic eyeliner composition of Applicant’s invention. For example, epoxy based polymer adhesives are also disclosed in paragraph [0048] as being known structural adhesives, yet Applicant has not attempted to claim an epoxy polymer adhesive.  Applicant cannot rely on background knowledge that is not specific to the instant invention, as such constitutes new matter. It is clear from the detailed description and example compositions that Applicant’s invention does not provide support for using all of the known structural adhesives listed in paragraph [0048]. 
Examples 6 and 7 refer to the eyelash base of the eyelash prosthetic not the magnetic eyeliner composition. The eyelash prosthetic is NOT the magnetic eyeliner. The materials used to form the false eyelash base is unrelated to the materials used in the eyeliner composition. 

Argument 2: Applicant argues the disclosure provides support for the load-bearing adhesive comprising blends and cites paragraph 0059 for support and Examples 1-5 which provide butyl acrylate methyl methacrylate, methacrylic acid copolymer, etc. 
Response: The claims require the structural adhesive consist of various polymers and blends thereof. However, paragraph [0059] discusses suitable adhesive and viscosifying components, not adhesives alone. The only adhesive agent provided for in examples 1-5 is methacrylic acid-2-ethylhexyl acrylate copolymer. The other compositions listed by Applicant are viscosifying agents per Examples 1-5. 

Argument 3: The disclosure states the iron oxides are ferromagnetic compounds having intrinsic coercivities ranging from 10 kA/m to 25,000 kA/m; thus, “the skilled person would understand Applicant had possession of this specific subset of iron oxides, especially considering specific examples are disclosed in the application as well, namely, black iron oxides, yellow iron oxides….hematite and magnetite”. Applicant further states that page 6 of the Office Action alleges it is unclear how the particles are provided with their magnetic properties” but those skilled in the art would understand what is claimed regarding the magnetic particles comprising ferromagnetic compounds when the claim is read in light of the specification as the disclosed compounds are all magnetic. 
Response: As explained in the 112(a) and 112(b) rejections, Applicant alleged in the affidavits and remarks filed therewith on 12/30/2019 that these ferromagnetic compounds do not inherently possess the claimed intrinsic coercivities. Mercado discloses use of iron oxides such as black iron oxide, green iron oxide, yellow, brown and red iron oxide; yet, Applicant argues the iron oxides disclosed by Mercado are not magnetic and do not provide the claimed intrinsic coercivity values, despite the iron oxides being the same types of iron oxides claimed/disclosed by Applicant. 
	Applicant cannot allege they had possession of the claimed invention at the time of filing because specific iron oxides were disclosed (e.g. black iron oxide, yellow iron oxide, etc.) while also alleging the same iron oxides which are disclosed in the prior art, fail to provide the magnetic property and the claimed intrinsic coercivity. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799